Hopkins, J. (concurring).
I agree with the persuasive reasoning in my brother Justice Martuscello’s opinion. The limitations on the power of a local planning board are recognized by the State Office of Planning Coordination. In describing those limitations it has said that “ it is not within the province of the planning board to deny a property owner the right to subdivide his land, but it can attempt to guide the subdivider in the prompt and efficient handling of his land ” (Local Planning and Zoning [1969 ed.], Office of Planning Coordination, p. 11).1
The town has east its ordinance in the form of a denial of the right of subdivision of land, except under conditions which cannot be fulfilled by the owner without the precedent or concurrent action of the town. The owner cannot determine the order in which the town shall undertake improvements in roads or sewers or recreational facilities; nor can the town be held even to make the improvements when scheduled under its program, for priorities of services change as years go by, and fiscal needs cannot be frozen beyond review and recall. Thus, the patient owner who relies on a long range capital project program of the town to qualify in a period of years for the subdivision of his land cannot be sure that the improvements will in fact *245be made; and the delay first imposed by the ordinance will be further extended by the failure of the town to meet its own schedule.
The town offers for this postponement of the right of subdivision a substitute — a decrease in the assessment of the land. That is, the ordinance provides for the issuance by the Town Board of a “ special permit vesting a present right ’ ’ in the developer to proceed with the subdivision in the year that the town’s capital program indicates that the land qualifies under the conditions of the ordinance; this special permit entitles the developer to appeal to the Development Easement Acquisition. Commission for a determination as to the extent to which the assessment shall be accordingly reduced, in the words of the ordinance, “ as compensation for the temporary restriction placed in the land ” (Zoning Ordinance, § 46-13.1, subd. E).
Assuming that such a substitute would repair the lack of constitutional and statutory authority for the restriction, in this instance it fails, because the town cannot create the substitute. The State Constitution requires that the Legislature shall provide for the supervision of tax assessments (art. XVI, § 2). The Legislature has provided that all real property shall be subject to taxation and assessed at its full value (Real Property Tax Law, §§ 300, 306). Exemptions, both total and partial, must be expressly conferred by the Legislature (People ex rel. Savings Bank of New London v. Coleman, 135 N. Y. 231, 234; Matter of Board of Educ. of City of Jamestown v. Baker, 241 App. Div. 574, 575, affd. 266 N. Y. 636). The Town Board by ordinance could not modify the statutory scheme of taxation (Gautier v. Ditmar, 204 N. Y. 20, 26-27).
The town claims legislative sanction for the substitute in section 247 of the General Municipal Law. But that section is foreign to the exercise of power which the town attempts here. Section 247 is concerned with the acquisition by a municipality of interests in real property for the preservation, of open spaces and areas — defined as those spaces and areas characterized by natural scenic beauty or whose present condition would enhance surrounding urban development or the conservation of natural resources. The legislation merely provides that upon the acquisition of such interests the assessment on the land may take account of the restriction of use.2
*246Here the town has not acquired any interest in the petitioners ’ land; and it could not be plainer that the acquisition of interests by the town for the preservation of open spaces and areas is not the purpose of the ordinance which prevents the subdivision of the land. Thus, the town cannot use the statute as a reason to grant a partial exemption from taxation.
The town, like many suburban municipalities, may find the horns of the dilemma facing it uncomfortably close and pointed — that is, to serve the present needs of the community and at the same time to accommodate the stream of population seeking to enter it. On the one hand, the exercise by the community of delegated authority leads to “ a type of Balkanization which is intolerable in large urban areas ”, as the President’s National Commission on Urban Problems put it (Natl. Commission on Urban Problems, Report: Building the American City [1969], p. 19). On the other hand, the town must be aware of the serious problems that a sudden and unforeseen surge of new residents must precipitate. However, the dilemma is not confined to one community; it is a characteristic of all within the metropolitan region. Hence, the imposition of controls such as those enacted by the town increases the pressure of the outward movement of population from the large urban centers on all other communities within the region. The problems are indeed regional, and not local; and their solution lies within the province of the Legislature rather than within the more parochial vision of the town.3
I do not reach the larger question whether the Legislature could constitutionally delegate power to municipalities to regulate the growth of population through subdivisions controls geared to municipal programming of public improvements and to grant corresponding reductions in taxation of the real property so controlled. It is enough for the determination of the present appeal that the Legislature has not delegated those powers to the town and that, absent such powers, the ordinance in issue cannot withstand attack.

. The town adopted a local law to put section 247 of the General Municipal Law into effect (Local Laws, 1967, No. 1 of Town of Ramapo, known as the Development Easement Acquisition Law of the Town of Ramapo), but its provisions have no reference to zoning or subdivision controls.


. See Cunningham, Land-Use Control— The State and Local Programs, 50 Iowa L. Rev. 367; Becker, Municipal Boundaries and Zoning: Controlling Regional Land Development, 166, Wash. U. L. Q. 1; Cribbet, Changing Concepts in the Law of the Land Use, 50 Iowa L. Rev. 245; Kaiser and Weiss, Local Public Policy and the Residential Development Process, 32 Law & Contemp. Prob. 232.